Case 7:21-cr-00502-PMH Document 11 Filed 08/17/21 Page dof d+ yk. |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
UNITED STATES GF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
21-CR- 502 (UA)
Roharil Cruz
Defendant(s).
x

 

Defendant Roharil Cruz hereby voluntarily consents to participate in the following proceeding
via X videoconferencing or X teleconferencing:

x initial Appearance Before a Judicial Officer

X Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

 

X Bail/Detention Hearing

X Conference Before a Judicial Officer

s/ Roharil Cruz Saw Braverman
Defendant’s Signature Defendant’s Counsel’s Signature

{Judge may obtain verbal consent on
Record and Sign for Defendant}

Roharil Cruz Samuel M. Braverman
Print Defendant’s Name Print Counsel’s Name

 

This proceeding was conducted by reliable video or telephone conferencing technology.

Veli D CN Cad yq-
Date U-S--Districtiudge/U.S. Magistrate Judge

» f

   

 

 
